FOR IMMEDIATE RELEASE Contact: Jeffrey W. Farrar Executive Vice President and CFO (434) 964-2217 JFarrar@StellarOne.com STELLARONE CORPORATION DECLARES CASH DIVIDEND Charlottesville, VA, April 27, 2011 – StellarOne Corporation (NASDAQ: STEL) (StellarOne), announced today that its Board of Directors approved a quarterly cash dividend in the amount of $0.04 per share payable on May 27, 2011 to shareholders of record on May 9, 2011. The payment represents an annual yield to shareholders of approximately 1.1% based on the closing price of StellarOne stock on April 26, 2011. About StellarOne StellarOne Corporation is a traditional community bank offering a full range of business and consumer banking services, including trust and wealth management services. Its sole banking subsidiary, StellarOne Bank, operates 56 full-service financial centers, one loan production office, and 66 ATMs serving the New River Valley, Roanoke Valley, Shenandoah Valley, and Central and North Central Virginia.
